Citation Nr: 1627374	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  111-49 73A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the left knee.

3.  Whether new material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to August 1992, from January 2003 to July 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected bilateral knee disability has worsened since his last VA examination in May 2009.  (June 2016 IHP).  VA should provide a new examination on remand.

With regards to hypertension, the RO must obtain the Veteran's private treatment records from Malcolm Grow Medical Clinics and Surgery Center in order to make this preliminary finding.  (See January 2016 VA Form 21-4142).

Further, a SSOC (supplemental statement of case) addressing these matters has not been issued since the receipt of subsequent medical records nor has the Veteran or representative waived review.  

The Board makes no finding as to whether the Veteran has submitted new and material evidence to reopen the previously denied claim. 

The Veteran may submit any lay or medical evidence in support of his application to reopen his previously denied claim.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all records of VA and non-VA health care providers who provided treatment for his bilateral knees and hypertension.

2.  After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any potentially relevant records that have not been previously received from each health care provider the Veteran identifies, to include the previously identified records from Malcolm Grow Medical Clinics and Surgery Center.

3.  Schedule the Veteran for the appropriate VA orthopedic examination(s) in order to assist in determining the current level of severity of the Veteran's service-connected bilateral knee disabilities.  The Veteran's records should be available for review.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  The examiner should complete all relevant portions of the appropriate Disability Benefits Questionnaire.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).







